IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                      DIVISION ONE
STATE OF WASHINGTON,                      )       No. 77245-7-I                    ~
                                                                                   —
                                                                                   —

                     Respondent,          )
                                                                                   C)    C$i
                                                                                   c.z
       v.                                 )                                              ~vF
                                                                                         >~r
DARYL JAMES BURNS,                        )       UNPUBLISHED OPINION
                                                                                   ~ ~,cn
                     Appellant.           )       FILED:       IJEC 31201          a~


       PER CURIAM. Daryl Burns challenges legal financial obligations imposed

following his jury conviction for second degree burglary. Burns contends the $200

criminal filing fee and $100 DNA collection fee should be stricken pursuant to

State v. Ramirez, 191 Wn.2d 732, 746-50, 426 P.3d 714 (2018). The State

concedes that, because Burns is indigent, the criminal filing fee should be stricken.

See RCW 36.18.020(2)(h). The State also concedes that if Burns’ DNA has

previously been collected as a result of a prior conviction, the court must also

strike the DNA collection fee. ~ RCW 43.43.7541. We accept the State’s

concessions and remand for the trial court to strike the criminal filing fee from the

judgment and sentence, and to also strike the DNA collection fee if Burns’ DNA

has previously been collected.

                                                  FOR THE COURT:




                                                      V
                                                           I
                                                           A   114   -